Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 29, 2022 has been entered.

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 8, 12 and 13 are objected to because of the following informalities:  Claims 8, 12 and 13 are dependent of claim 7 which has been canceled. For purpose of examination the Examiner will interpret that the claims are dependent of claim 1 since claim 1 has been amended to add the limitations of claim 7.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 6, 8, 9 and 13 - 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGrath et al (US 2018/0148557) in view of Holzer et al (US 2004/0091694).
With regards to claims 1, 6 and 17, McGrath teaches an energy converting film (paragraphs 5 – 10, 58, 61 and 63) comprising a polymer component (paragraphs 5 – 10 and 58) and a susceptor component in a range of from about 1 to 30 wt% (paragraphs 16, 61 and 63) at least partially distributed in the polymer component (paragraphs 5 – 10 and 58), the susceptor component comprising an electrically polarizable material such as carbon, metals, metal coated polymer and other metallic entities (paragraph 49) which would be considered electrically-conductive material. Additionally McGrath teaches that the susceptor component is configured to generate heat upon exposure to a frequency in a range from about 200 kHz to about 10 MHz (paragraph 60). McGrath fails to explicitly disclose that the susceptor component is configured to generate heat upon exposure to a frequency in a range of from about 60 Hz to about 5 kHz.
Holzer discloses a high-pressure laminate construction that can be bonded to a substrate through the use of electromagnetic energy, where the laminates are made which incorporate or have bonded thereto a susceptor element (Abstract), in the same field of endeavor as McGrath, where Holzer discloses that the susceptor component is configured to generate heat upon exposure to a frequency of about 2 kHz to about 1 MHz (paragraphs 24 and 27).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have the susceptor in McGrath operate in a range from about 60 Hz to about 5 kHz. The rationale being that, as stated by Holzer, it is convenient, practical and safe to operate at a low to medium frequency (paragraphs 24 and 27).
With regards to claim 2, the teachings of McGrath and Holzer are presented above. Additionally McGrath teaches that the polymer component comprises a thermoplastic polymer, a thermoset polymer or a mixture thereof (paragraphs 19).
With regards to claim 3, the teachings of McGrath and Holzer are presented above. Additionally McGrath teaches that the thermoplastic polymer is a polyetherimide, polyacrylate, polymethacrylate or polystyrene (paragraph 61).
With regards to claim 4, the teachings of McGrath and Holzer are presented above. Additionally McGrath teaches that the thermoset polymer is a polyethylene terephthalate (paragraphs 22 and 23).
With regards to claim 5, the teachings of McGrath and Holzer are presented above. Additionally McGrath teaches that the polymer component of the energy converting film comprises a polyester (paragraph 63).
With regards to claim 8, the teachings of McGrath and Holzer are presented above. Additionally McGrath teaches that the metal comprises an alloy (paragraphs 32 and 34).
With regards to claim 9, the teachings of McGrath and Holzer are presented above. Additionally McGrath teaches that the carbon comprises a conductive carbon (paragraph 49).
With regards to claim 13, the teachings of McGrath and Holzer are presented above. Additionally McGrath teaches that the plastic is a polar plastic (paragraph 28).
With regards to claim 14, the teachings of McGrath and Holzer are presented above. Additionally McGrath teaches that the polar plastic is a polyamides, polycarbonate or a PMMA (paragraphs 28 and 30).
With regards to claim 15, the teachings of McGrath and Holzer are presented above. Additionally McGrath teaches that the susceptor component comprises a particles or fibers (paragraph 59).
With regards to claim 16, the teachings of McGrath and Holzer are presented above. Additionally McGrath teaches that the largest diameter of the particle or fiber is independently in a range from about 10 nm to about 25 micrometer (paragraph 59).
With regards to claim 18, the teachings of McGrath and Holzer are presented above. While McGrath and Holzer fail to explicitly disclose that the frequency is in a range of from about 200 Hz to about 1 kHz, Holzer states that it is preferred to work at low frequencies of about 2 kHz (paragraphs 24 and 27). According to section 2144.05 of the MPEP, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.). Since about 2 kHz is close enough to about 1 kHz, there is a prima facie case of obviousness between the claimed invention and the prior art.

Claim(s) 10, 11, 20 - 27 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGrath et al (US 2018/0148557) in view of Holzer et al (US 2004/0091694) as applied to claim 1 above, and further in view of Johnson Jr. (US 2004/0099659).

With regards to claims 10 and 11, the teachings of McGrath and Holzer are presented above. McGrath teaches that the susceptor component comprises a metal (paragraph 49). McGrath and Holzer fail to explicitly disclose that the metal comprises stainless steel.
Johnson Jr. discloses an energy converting film (paragraphs 94, 95, 244 and 245), in the same field of endeavor as McGrath and Holzer, that comprises a polymer component (paragraphs 244 and 245) and a susceptor component (paragraphs 95, 244 and 245) that comprises a metal comprising a 400 series stainless steel (paragraphs 283).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have used a stainless steel, as suggested by Johnson Jr., as a metal for the susceptor component in McGrath and Holzer. The rationale being that, as stated by Johnson Jr., the 400 series stainless steel fibers have dramatically higher heating rates at all frequencies than even the largest iron powder (paragraph 283).
With regards to claim 20, the teachings of McGrath, Holzer and Johnson Jr. are presented above. Additionally Johnson Jr. teaches a welded product of the energy converting film (paragraphs 242, 246, 250 and 251).
With regards to claim 21, the teachings of McGrath, Holzer and Johnson Jr. are presented above. Johnson Jr. teaches a weldable assembly (paragraphs 245 and 246) comprising a first polymeric film (Figure 8 items 24, 28 and 30) an optional second polymeric film (Figure 8 items 24, 28 and 30) and the energy converting film where the energy converting film is in contact with the first and second polymeric film (Figure 8 item 27, paragraphs 94, 95, 244 and 245).
With regards to claim 22, the teachings of McGrath, Holzer and Johnson Jr. are presented above. Additionally Johnson Jr. teaches that the first and second polymeric film comprises a polyolefin (paragraph 245). 
With regards to claim 23, the teachings of McGrath, Holzer and Johnson Jr. are presented above. Additionally Johnson Jr. teaches that the first and second polymeric film are multi-layer structures (Figure 8 items 24, 28 and 30).
With regards to claim 24, the teachings of McGrath, Holzer and Johnson Jr. are presented above. Additionally Johnson Jr. discloses a method of making a weldable assembly (paragraphs 242 and 245 – 252) comprising:
Contacting the first polymeric film and the second polymeric film with the energy converting film (as seen in Figure 8, paragraph 245)
Exposing the first polymeric film, the second polymeric film and the energy converting film to a source of electromagnetic radiation (paragraphs 242 and 243)
Welding the energy converting film to the first polymeric film and the second polymeric film (paragraphs 242, 243 and 252).
With regards to claim 25, the teachings of McGrath, Holzer and Johnson Jr. are presented above. Additionally Johnson Jr. teaches that a peel test is performed on the weldable assembly (Figure 14, paragraph 253) indicating that the first and second polymeric films are melted to a lesser degree than the energy converting film.
With regards to claim 26, the teachings of McGrath, Holzer and Johnson Jr. are presented above. Additionally Johnson Jr. teaches that the method comprises compressing the energy converting film between the first polymeric film and the second polymeric film (paragraph 248).
With regards to claim 27, the teachings of McGrath, Holzer and Johnson Jr. are presented above. Additionally Johnson Jr. teaches that the welding comprises using an induction welder comprising an induction coil (paragraphs 242, 247 and 255).
With regards to claim 31, the teachings of McGrath, Holzer and Johnson Jr. are presented above. Additionally Johnson teaches that, when contacting the first polymeric film and the second polymeric film with the energy converting film comprises overlaying a portion of the first polymeric film and the second polymeric film to form an intersection therebetween (paragraphs 245 and 246, as seen in Figures 8 and 10) and applying the energy converting film over the intersection (paragraphs 242 and 250).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGrath et al (US 2018/0148557) in view of Holzer et al (US 2004/0091694) as applied to claim 1 above, and further in view of Berthold et al (US 2015/0298441).
With regards to claim 12, the teachings if McGrath and Holzer are presented above. McGrath and Holzer fail to explicitly disclose that the susceptor is silicon carbide.
Berthold teaches an energy converting film (paragraphs 17 - 20) comprising a polymer component (paragraphs 17 and 18) and a susceptor component at least partially distributed in the polymer component (paragraphs 17 and 18), in the same field of endeavor as McGrath and Holzer, where Berthold states that the susceptor component comprises a ceramic that is silicon carbide (paragraph 21).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have used silicon carbide, as suggested by Berthold, as a material for the susceptor component in McGrath and Holzer. The rationale being that, as stated by Berthold, silicon carbide is well known (paragraph 21).

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGrath et al (US 2018/0148557) in view of Holzer et al (US 2004/0091694) and Johnson Jr. (US 2004/0099659) as applied to claim 27 above, and further in view of Palmgren et al (US Patent 6,045,648).
With regards to claim 28, the teachings of McGrath, Holzer and Johnson Jr. are presented above. McGrath, Holzer and Johnson Jr. fail to explicitly disclose that an induction welder is located proximate to an exterior surface of a tubular and the energy converting film is located proximate to an interior surface of the tubular assembly.
Palmgren teaches an energy converting film (column 5 lines 25 – 29 and column 26 lines 14 - 37) comprising a polymer component (column 26 lines 14 - 37) and a susceptor component at least partially distributed in the polymer component (column 5 lines 25 – 29 and column 26 lines 14 - 37), in the same filed of endeavor as McGrath, Holzer and Johnson Jr., where Palmgren discloses that the induction welder is located proximate to an exterior surface of a tubular and the energy converting film is located proximate to an interior surface of the tubular assembly (column 16 lines 15 – 31 and column 26 lines 29 - 51).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention an induction welder is located proximate to an exterior surface of a tubular and the energy converting film is located proximate to an interior surface of the tubular assembly, as suggested by Palmgren, in McGrath, Holzer and Johnson Jr.’s method. The rationale being that, as stated by Palmgren, it provides a good bonding with good bond strength and leak integrity (column 26 lines 29 - 51).

Claim(s) 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGrath et al (US 2018/0148557) in view of Holzer et al (US 2004/0091694) and Johnson Jr. (US 2004/0099659) as applied to claim 24 above, and further in view of Anderson et al (US 2002/0157785).
With regards to claim 29, the teachings of McGrath, Holzer and Johnson Jr. are presented above. McGrath, Holzer and Johnson Jr. fail to explicitly disclose that the first and second polymeric films are joined by a lap weld, a butt weld or a prayer weld.
Anderson discloses a method for joining thermoplastic composite sandwich panels with thermoplastic welds made without autoclave processing of the joint (Abstract, paragraph 24), in the same field of endeavor as Johnson Jr., where Anderson discloses that the first and second polymeric films are butt welded (paragraph 122). 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have performed a butt weld in McGrath, Holzer and Johnson Jr.’s method, as suggested by Anderson. The rationale being that, as stated by Anderson, it would have provided a cost-efficient method of manufacturing composites by eliminating expensive and complicated mechanical and adhesive bonding processes (paragraphs 23 and 24).
With regards to claim 30, the teachings of McGrath, Holzer, Johnson Jr. and Anderson are presented above. Additionally Anderson teaches that the first and second polymeric films are free of a void therebetween (paragraphs 24, 104, 105 and 122).

Response to Arguments
Applicant's arguments filed July 19, 2022 have been fully considered but they are not persuasive.
With regards to the rejection of claims 1 – 9 and 13 – 19, Applicant argues that claim 1 has been amended to states that the susceptor component ranges from about 0.1wt% to about 80wt% of the energy converting film and that the susceptor component comprises a metal, a ceramic or a mixture thereof and that the amendment overcomes the rejection. The Examiner respectfully disagrees because the prior art of McGrath clearly states that the susceptor component is in a range of from about 1 to 30 wt% (paragraphs 16, 61 and 63) and comprising an electrically polarizable material such as carbon, metals, metal coated polymer and other metallic entities (paragraph 49).
With regards to the rejection of claims 10 – 12 and 20 – 31, due to the amendment to claim 1, the corresponding rejections to these claims has been withdrawn but a new grounds of rejection has been made over the prior art of McGrath (US 2018/0148557), as stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746